internal_revenue_service national_office technical_advice_memorandum december 280g tam-146637-03 cc tege eb ec number release date index uil no case-mis no ------------------- ------------------------------------------------ ------------------------------ ------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------ ---------------------- -------------------------------- -------------------------------- ---------------- -------------- ---------------------- legend ------------------------------------ -------------------------- -------------------- ------ ------ --- ------ ---- corporation x corporation y date a b c d e tam-146637-03 issue when corporation x merged into corporation y did corporation x under sec_280g of the internal_revenue_code and q a-29 of the proposed income_tax regulations published on date pincite fed reg big_number experience a change in the ownership of a substantial portion of its assets when due to the merger its shareholders received a less than 50-percent ownership_interest in corporation y alternatively did corporation x not experience such a change because its shareholders taking into account stock in corporation y certain of its shareholders owned independent of the merger then owned a greater than 50-percent ownership_interest in corporation y facts on date pursuant to a merger agreement percent of the assets of pursuant to the merger the former shareholders of x received a less than corporation x contends that it did not experience a change in the ownership of a corporation x were transferred to corporation y with y being the surviving corporation the board_of directors of corporations x and y unanimously approved the merger immediately after the merger corporation y changed its name to x new x percent interest approximately a in the outstanding_stock of y following the merger the former shareholders of y received a greater than 50-percent interest approximately b in the outstanding_stock of y following the merger at the time of the merger certain shareholders of x also held stock of y when this stock an additional c is added to the a received by the x shareholders in the merger the shareholders of x held a greater than 50-percent interest in y substantial portion of its assets because its shareholders after the merger held a greater than 50-percent ownership_interest in y law and analysis sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation sec_4999 of the code imposes on any person who receives an excess according to the blue_book report these above-cited provisions were added to tam-146637-03 and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount parachute_payment a nondeductible excise_tax equal to percent of the amount of the payment the code in response to congressional concern that golden parachute agreements often played too large a role in the decision of corporate management about whether a corporation should or should not be taken over by another corporation this concern was not limited to unfriendly acquisitions because whether friendly or not a golden_parachute_agreement in the view of congress served to unjustifiably reduce the amounts that would otherwise be paid to the shareholders s rep no pincite joint_committee on taxation 98th cong general explanation of the revenue provisions of the deficit_reduction_act_of_1984 change in ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation a change in ownership or control choosing instead to make that determination dependent on all the facts and circumstances giving due regard to the purposes of the provisions see h_r conf_rep no pincite 1984_3_cb_105 joint_committee on taxation 98th cong general explanation of the revenue provisions of the deficit_reduction_act_of_1984 determined that the administration of the provisions would be greatly benefited if the regulations were to prescribe a set of rules that as objectively as possible defined a change in ownership or control provides guidance concerning when a corporation will be considered to have experienced a change in ownership of a substantial portion of its assets in the case of a corporate merger however q a-27 must also be considered as it could apply to the other corporation to determine whether it experienced a change in ownership notwithstanding this legislative_history the treasury_department and the service for the years in issue q a-29 of sec_1_280g-1 of the proposed_regulations with the enactment of sec_280g congress did not define the meaning of a q a-27 a provides that a change in the ownership of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or tam-146637-03 group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a-27 b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation the concept of acting as a group is addressed in case law interpreting section d of the securities exchange act of on which portions of q a-27 through q a- are based this case law indicates that the filing_requirements of section d are triggered by an agreement to act in concert to take control however a mere relationship such as a family personal or business does not itself create a group see 453_f2d_709 2d cir cert_denied 406_us_910 in example of q a-27 d all of the corporation’s stock is owned by the founders of the corporation after a public offering of the stock the founders of the corporation own percent of the corporation’s stock and the public owns percent of the corporation’s stock the example concludes that if no one person or more than one person acting as a group owns more than percent of the corporation’s stock by value or voting power after the public offering there is no change in the ownership of the corporation example of q a-27 d deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because p shareholders received a greater than percent interest in o o experienced a change in ownership q a-29 a provides that a change in the ownership of a substantial portion of a corporation’s assets occurs on the date that any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons assets from the corporation that have a total fair_market_value equal to or more than one third of the total generally section d requires any person who after acquiring directly or indirectly more than of a registered security to file a statement with the securities exchange commission when two or more persons act as a partnership limited_partnership syndicate or other group for the purpose of acquiring holding or disposing of securities of an issuer such syndicate or group is considered a person for purposes of section d tam-146637-03 fair_market_value of all of the assets of the corporation immediately prior to such acquisition or acquisitions q a-29 b provides that a transfer of assets by a corporation is not treated as a change in ownership of such assets if the assets are transferred to an entity at least percent of the total value or voting power is owned directly or indirectly by a person described in q a-29 b a person described in q a-29 b is a person or more than one person acting example of q a-29 d illustrates an acquisition of assets in the merger as a group that owns directly or indirectly percent or more of the total value or voting power of all the outstanding_stock of the corporation a person’s status is determined immediately_after_the_transfer of the assets context and thus mirrors example of q a-27 d in example of q a-29 d all of the assets of p are transferred to o an unrelated entity in exchange for o stock immediately_after_the_transfer the former shareholders of p own percent of the fair_market_value of the outstanding_stock of o and the former shareholders of o own percent of the fair_market_value of the outstanding_stock of o because o is an entity more than percent of the fair_market_value of the outstanding_stock of which is owned by the former shareholders of p the transfer of assets is not treated as a change in ownership of a substantial portion of the assets of p example of q a-27 d and example of q a-29 d mirror each other because in the merger corporation o is viewed as having transferred its stock to p in exchange for p assets while p is viewed as having transferred its assets to o in exchange for o stock argues that it did not experience a change in ownership of its assets because after the transfer of assets the former shareholders of x owned more than percent of the outstanding_stock of y if the independently owned shares are considered x contends that these independently owned shares should be added because the proposed_regulations do not require a corporation’s former shareholders to be acting as a group with respect to the previously owned shares to determine post-merger ownership however we do not agree that the exception in q a-29 b and thus example of q a-29 d is applicable citing to q a-29 b and the literal language of example of q a-29 d x we believe x’s argument is misplaced because it is not logical that in a merger for purposes of q a-27 a more than percent of corporation y’s stock would have to be acquired by a person or persons acting as a group for corporation y to experience a change in ownership and not have the same acting as a group rule apply to the other corporation in the merger in this particular case the shareholders of x that clearly acted as a group only own a of the stock of y after the transfer of assets the tam-146637-03 x shareholders who also owned shares in y are considered to be acting as a group with the other shareholders of x only to the extent of their ownership in x prior to the transaction and not with respect to their independent ownership of y granted q a-29 fails to include a definition of acting as a group however given the inclusion of the requirement in q a-29 b cited to in q a-29 b that in order for q a-29 a to be avoided the assets must be transferred to a person or more than one person acting as a group that own sec_50 percent or more of the total value or voting power of all the outstanding_stock of the corporation that failure is merely an oversight in a proposed regulation under q a-27 a person is not acting as a group merely because they happen to purchase or own stock of the same corporation at the same time it is only logical that because q a-27 and q a-29 mirror each other in the merger context coincidental ownership should also be ignored for purposes of q a-29 b the facts do not demonstrate that the x shareholders that owned y were acting formally or informally with x to acquire ownership of y instead the facts demonstrate that these shareholders merely own stock of x and y coincidentally at the same time thus we conclude that the shareholders of x acting as a group acquired less than of y in the merger although x argues that the proposed_regulations do not require a showing that the x shareholders who also own y must act in concert to act as a group for purposes of sec_280g x submitted additional documentation to demonstrate that e of these shareholders were acting as a group with respect to the merger however this documentation does not demonstrate any contemporaneous agreement or conscious intention of these shareholders to act either informally or formally as a group to acquire the stock of y the fact that these shareholders maintained similar positions before and after the transaction or that these shareholders would have voted in favor of the merger does not demonstrate that they were acting as a group to acquire ownership of y under the facts presented there was a change in asset ownership of x under conclusion sec_280g of the code and section q a-29 a of the proposed_regulations because its shareholders that acted as a group in the merger did not receive a greater than percent ownership_interest in y caveats except as specifically ruled on above no opinion is expressed or implied concerning the application of any other section of the code to this transaction tam-146637-03 sec_6110 of the code provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to the taxpayer
